 1
 2

 3

 4

 5
                                                         THE HONORABLE FREDERICK P. CORBIT
 6

 7

 8                 IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF WASHINGTON
 9

10
      In re:                                          CASE NO. 18-03197-FPC11
11    GIGA WATT, INC.
                                                      ORDER ON MOTION
12                                                    TO SHORTEN TIME
13
                          Debtor in Possession
14

15          IT IS ORDERED THAT Creditors, Giga Plex, LLC and MLDC1, LLC, Motion for Relief

16   from Stay shall be heard on January 17, 2019 at 1:00 pm, concurrently with the previous hearing
17   scheduled on the Final Order for Cash Collateral.
18
            IT IS FURTHER ORDERED that objection to the relief requested in the Motion for
19
     Relief from Stay shall filed and served by January 14, 2019 at 5:00 p.m.
20
            IT IS FURTHER ORDERED that if no objections are filed, the Court, at its discretion,
21

22   may enter an order at the scheduled hearing.

23

24                                          ///End of Order///

25

26

27


      ORDER ON MOTION                                            O VERCAST L AW O FFICES
      TO SHORTEN TIME - 1                                        23 South Wenatchee Avenue, Suite 320
                                                                 Wenatchee, Washington 98801
                                                                 TELEPHONE (509) 663-5588
     18-03197-FPC11        Doc 81    Filed 01/03/19       Entered 01/03/19 17:30:02           Pg 1 of 2
 1
 2

 3                              Presented By:

 4
                                                    OVERCAST LAW OFFICES
 5
                                                   /s/ David A. Kazemba
 6
                                                   David A. Kazemba, WSBA #48049
 7                                                 Attorneys for Creditors, Giga Plex, LLC
                                                   and MLDC1, LLC
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


     ORDER ON MOTION                                     O VERCAST L AW O FFICES
     TO SHORTEN TIME - 2                                 23 South Wenatchee Avenue, Suite 320
                                                         Wenatchee, Washington 98801
                                                         TELEPHONE (509) 663-5588
     18-03197-FPC11    Doc 81     Filed 01/03/19   Entered 01/03/19 17:30:02          Pg 2 of 2
